Citation Nr: 1450916	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-40 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 27, 2012 and to a disability evaluation in excess of 50 percent thereafter.
 
2.  Entitlement to an initial disability evaluation in excess of 10 percent for arthritis of the right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   The RO granted service connection for PTSD in July 2009.  In September 2009 the RO granted service connection for arthritis of the right ankle assigning a 0 percent rating, effective February 19, 2009.  The RO later granted an increased rating of 10 percent for the right ankle disability in September 2010, effective February 19, 2009.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veteran Law Judge at a July 2013 videoconference hearing, and a transcript of this hearing is of record.

This case was previously before the Board in March 2014 at which time the Board remanded the case so that VA examinations could be provided to address the present severity of the PTSD and right ankle disabilities.  The case is now returned for appellate review.

The Appeals Management Center noted in an August 2014 memorandum that an inferred issue of surgery for a right ankle disability had been raised.  The record shows, however, that the RO has already adjudicated the issue of whether the Veteran is entitled to convalescence due to a 2010 right ankle surgery in a September 2010 rating decision.  Therefore, there does not appear to be any issue to refer to the RO.


FINDINGS OF FACT

1.  In a March 2014 written statement the Veteran indicated that he wished to withdraw his increased rating claim for PTSD. 

2.  The Veteran's service-connected right ankle disability is manifested by marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an initial disability evaluation in excess of 30 percent for PTSD prior to June 27, 2012 and to a disability evaluation in excess of 50 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a 20 percent rating, but no higher, effective February 19, 2009, for the service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5271 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran submitted a written statement in March 2014 that he wished to withdraw his increased rating claim for PTSD.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to that issue on appeal. 

Because the Veteran has withdrawn his appeal as to his increased rating claim for PTSD, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in February 2009, December 2010, June 2011, and July 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his right ankle disability had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his conditions affect his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letters also provided the Veteran with information on how VA determines and assigns effective dates.  As such, these letters satisfied VA's duty to notify.  

It is also worth noting that in this case, the Veteran is challenging the initial evaluation for his right ankle disability assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because legally sufficient notice was provided in February 2009, and before the claim was initially adjudicated in the September 2009 rating decision, VA's duty to notify in this case has been satisfied. 

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with VA examinations in July 2009, December 2010, June 2011, September 2011, July 2012, and May 2014.  The examination reports adequately address all the necessary criteria for rating the claim.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in July 2013, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, who was represented by a Veterans Service Organization, acknowledged that the increased rating claim was on appeal and provided testimony regarding the present severity of his disability.   The VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying the criteria for an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

III.  Increased Rating

The Veteran seeks a higher rating for his service-connected right ankle disability.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection,  such as the initial rating claim for the right ankle disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As noted above, the Veteran is assigned a 10 percent rating for his right ankle disability, effective February 19, 2009.  The record shows that the Veteran was originally service-connected for a burn injury to the ankle and then granted service connection for right ankle arthritis associated with the burn.  The record also shows that the Veteran suffered a post-service injury in June 2010 at which time he fractured his ankle after stepping down off of a curb.  He underwent an open reduction internal fixation procedure in 2010.  Since then he has had instability and pain in addition to other impairment in the right ankle including an antalgic gait.  VA medical examiners who evaluated the Veteran's ankle in June 2011, September 2011, and July 2012 have determined that the Veteran did not injure his right ankle due to his service-connected arthritis of the right ankle and that the subsequent impairment in the right ankle has been attributed to the injury in 2010 and surgery, rather than the service-connected right ankle disability.  

His present right ankle disability is rated based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate limitation of motion warrants a 10 percent rating.  Marked limitation of motion warrants a 20 percent rating.

Normal range of motion is from 0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Overall the medical findings of record demonstrate marked limitation of motion of the right ankle.  In July 2009 a VA examination report notes that the Veteran's right ankle dorsiflexion was to 18 degrees.  However, in December 2010 and May 2014, his dorsiflexion was limited to 10 degrees due to pain.  Plantar flexion has not been significantly limited on VA examinations in July 2009 (to 37 degrees plantar flexion) and June 2011 (to 40 degrees plantar flexion); but in May 2014 after repetitive range of motion plantar flexion was to 10 degrees.  These findings more closely approximate a finding of marked limitation of motion (particularly in dorsiflexion), as he is limited to about half of the range that is considered normal.  

This impairment warrants a 20 percent rating, which is the highest schedular rating available under Diagnostic Code 5271.  The rating considers functional loss due to pain in the right ankle.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

A rating higher than 20 percent is not warranted under any of the other diagnostic codes pertaining to the right ankle, as the medical evidence shows no ankylosis of the right ankle, or ankylosis of the subastragalar or tarsal joint, malunion of the os calci or astragalus, or astragalectomy.  See Diagnostic Codes 5270, 5272, 5273, and 5274.

The June 2011 VA examination report notes that the Veteran's dorsiflexion was limited to 0 degrees.  However, the examiner attributed the Veteran's limitation of motion in the right ankle to the intercurrent injury and surgery in the right ankle in 2010.

The rest of the medical evidence attributes other conditions including myelitis, instability, and pain in the right ankle to the injury and surgery in 2010.  See e.g., June 2011, September 2011, and July 2012 VA examination reports.  However, other than the June 2011 report, the medical evidence does not clearly attribute the Veteran's limitation of motion to the post-service injury.  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Therefore, in this case, the Board will resolve all doubt in the Veteran's favor and assign the limitation of motion that is in his right ankle as being attributed to his service-connected right ankle arthritis.

The Veteran is competent to report symptoms associated with his right ankle disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right ankle disability and his views are of little probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the right ankle.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board assigns a 20 percent rating for the right ankle disability, effective February 19, 2009.  To the extent that the Veteran contends entitlement to a higher rating for his right ankle disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

IV.  Total Disability Rating Based on Individual Unemployability (TDIU)

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  It is noted that the Veteran has reported having stopped working in 2009.  He has attributed this to a back disability but also has asserted that his right ankle limits his ability to be employed.  However, the record does not show the Veteran has been rendered unemployable as a result of his right ankle disability.  Other than limitation of motion, most of the impairment in his right ankle has been attributed to a 2010 injury and subsequent surgery.  See e.g., September 2011 and July 2012 VA examination reports.  A September 2011 VA examiner specifically found that the Veteran's service-connected right ankle disability would not prevent the Veteran from employment.  Therefore, any inferred TDIU claim is inapplicable in this case.


V.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the right ankle disability (i.e., limitation of motion) are contemplated by the 20 percent rating assigned under DC 5271.  The Veteran also had complaints of weakness, instability, and was prescribed a right ankle brace; but all of the impairment in his ankle, other than the limitation of motion, has been attributed to a post-service injury in 2010.  Notably under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

The claim of  entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 27, 2012 and to a disability evaluation in excess of 50 percent thereafter is dismissed.

Entitlement to an initial rating of 20 percent, but not higher, for the service-connected right ankle disability is granted, effective February 19, 2009, subject to the rules governing payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


